Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 09, 2021, has been entered.

Status of Claims


The following is a non-final Office Action in response to a request for continued examination for application number 16811758 filed on December 09, 2021. Claims 1-15 were pending. Claims 4-5 have been canceled. No new claims have been added. Claims 1-3 and 6-15 are currently pending and have been examined.

Response to Arguments


















In the context of Claim Interpretation – Optional Language, paragraphs 16-17 of the Final Rejection Office Action dated October 13, 2021, as no argument remarks have been made by the Applicant, Examiner still maintains the claim interpretation of Optional Language for paragraphs 16-17 of the Final Rejection Office Action dated October 13, 2021.
In the context of 35 U.S.C. § 112(a), Lack of Algorithm, which Examiner notes should have been labeled “Written Description,” paragraph 26 of the Final Rejection Office Action dated October 18, 2021, Applicant has amended to overcome the rejections under 35 U.S.C. § 112(a), Written Description, for paragraph 26 of the Final Rejection Office Action dated October 13, 2021. Examiner rescinds the rejections under 35 U.S.C. § 112(a), Written Description, paragraph 26 of the Final Rejection Office Action dated October 13, 2021.
In the context of 35 U.S.C. § 112(b), Lack of Antecedent Basis, paragraphs 28-32 and 34-40 of the Final Rejection Office Action dated October 13, 2021, Applicant has adequately amended the claims cited for paragraphs 28-40 of the Final Rejection Office Action dated October 13, 2021. Examiner rescinds the rejections under 35 U.S.C. § 112(b), Lack of Antecedent Basis, paragraphs 28-40 of the Final Rejection Office Action dated October 13, 2021.
In regards to paragraph 33 of the Final Rejection Office Action dated October 13, 2021, Applicant canceled claim 4, thus rendering moot the rejection under 35 U.S.C. § 112(b), Lack of Antecedent Basis. Therefore, Examiner rescinds the rejection under 35 U.S.C. § 112(b), Lack of Antecedent Basis, paragraph 33 of the Final Rejection Office Action dated October 13, 2021.
In the context of 35 U.S.C. § 112(b), Unclear Scope, paragraphs 42-50 of the Final Rejection Office Action dated October 13, 2021, Applicant has not adequately amended the claims cited for paragraphs 42-50 of the Final Rejection Office Action dated October 13, 2021. However, Examiner rescinds the rejections under 35 U.S.C. § 112(b), Unclear Scope, paragraphs 42-50 of the Final Rejection Office Action dated October 13, 2021, to more appropriately classify claim rejections under U.S.C. § 112(a), Written Description.
In the context of 35 U.S.C. § 101, Applicant respectfully traverses the rejection. Applicant submits that claim 1 is not directed to a mere abstract idea because it recites an improvement in the realm of billing and settlement processing. In particular, claim 1 addresses a particular technological problem: in order to implement facial authentication technology for settlement purposes (or facial settlement service), both facial authentication and settlement systems have to be deployed at each store, which imposes a great barrier to adopt this technology on a large scale. Claim 1, for example, solves this problem with the claimed method to aggregate billing information from multiple stores and perform the settlement process per a customer's request at a time and a place of the customer's choice. Applicant submits that claim 1 describes a particular solution to a problem or a particular way to achieve a desired outcome and is therefore directed to patent eligible subject matter.
Examiner has considered this argument and is not persuaded. Examiner notes that Applicant has submitted that the technical problem being solved by the claimed subject matter is “aggregating billing information from multiple stores and performing the settlement process per a customer's request at a time and a place of the customer's choice through the integration of facial authentication and settlement systems, thus each system of the facial authentication and billing settlement not having to be deployed individually to each store.” Examiner notes that this is an improvement to the billing settlement process, an abstract idea which is grouped under “Organizing Human Activity of fundamental economic principles or practices, by a computer performing functions that correspond to (i.e., automate or implement) the acts of the billing settlement process.
When Examiner analyzes for improvements to any other technology or technical field, beyond computer functionality, the claimed “facial authentication integration with billing 
In the context of 35 U.S.C. § 103, Applicant submits that the cited part of Talbert at best describes "aggregate[ing] multiple transactions with multiple merchants in a single statement" which may be "transmitted to the customer on a periodic basis for payment." Talbert does not teach or suggest "calculating a total billed amount, in response to receipt of the settlement request, based on the billed amount of each of the plurality of stores stored in association with the customer information included in the settlement request" as recited in claim 1. 
For at least the reasons above, Applicant submits that Grassadonia and Talbert, alone or in combination, do not teach or suggest all limitations of claim 1. Therefore, claim 1 is patentable over Grassadonia and Talbert.
Examiner has considered this argument and is not persuaded. Examiner notes that 
Grassdonia, FIG. 1, item 104, and [Column 5, lines 59-61], [Column 5, lines 66-57; and Column 6, lines 1-2], disclose the payment transaction being initiated by the customer to settle Hanna, [0083], is being used to disclose biometric integrity authentication between multiple serial transactions or across a network of transactions where cross-validation of transactions may be performed in real-time or forensically. Therefore, claim 1, as well as claims 14 and 15, remain rejected under 35 U.S.C. §103.
As claim 1, and similarly claims 14 and 15, stand rejected under 35 U.S.C. §103, the claims 2-3 and 6-13, which depend from claim 1, stand rejected under 35 U.S.C. §103.

Claim Interpretation
Regarding claims 6, 8, and 11, Examiner notes that the following limitations are not positively recited in the claims, and therefore carries limited patentable weight: claim 6: “…, wherein the biometric information is acquired by a biometric sensor.” claim 8: “… and a feature amount extracted from the facial image.” claim 11: “… credit card information that has been previously registered, …, and charged amount information that has been previously registered ...” (“A claim is only limited by positively recited elements …” See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)).
Regarding claim 14, Examiner notes that the following limitation: “at least one memory configured to store instructions; and” is an intended use of “at least one memory”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C)
Regarding claim 14, Examiner notes that the following limitation: “at least one processor configured to execute the instructions to; receive …; acquire …; verify …, store …; receive …; calculate …; determine …; output …” are intended uses of “at least one processor”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C)
Claim Interpretation – Optional Language
Claim 11, recites the limitation: “performing the settlement processing … when a settlement period lapses without the settlement request being acquired.” This limitation states “performing the settlement processing” is to be carried out after a settlement period lapses without the settlement request being acquired, but does not state what action will happen if a settlement period does not lapse with the settlement request being acquired. Optional language within a claim implicitly creates more than one situation/option to consider (e.g., option A is claimed, option B is not claimed, but still must exist due to logical extension). As such, a second implicit situation/option that is not defined via an explicit claim limitation becomes relevant due to the Broadest Reasonable Interpretation principle. Under BRI, the use of optional language obligates the examiner to interpret both the claimed and unclaimed options to determine the broadest interpretation of the claim. In the current claim 11, it can be logically determined that it is possible that a settlement period does not lapse with the settlement request being acquired. The action in this instance is not defined. Therefore, because the claim fails to define such a situation, the instant limitation will receive limited patentable weight. See MPEP 2013 (I) (C).

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.















Claims 1-3 and 6-15 
In the instant case, claim 1 is directed to a “processing method;” claim 14 is directed to a “settlement system;” and claim 15 is directed to a non-transitory computer-readable storage medium storing a set of instructions. Therefore, these claims are directed to one of the four statutory categories of invention.
Claims 1-3 and 6-15 are directed to the abstract idea of “payment processing and settlement” which is grouped under “Certain Methods of Organizing Human Activity of fundamental economic practices or principles” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “receiving customer information of a customer, wherein the customer information includes at least one of the customer's identification information and first biometric information associated with the customer; acquiring purchase information from a plurality of stores, wherein the purchase information includes billing information and second biometric information; verifying the second biometric information included in the purchase information against the first biometric information associated with the customer; storing, …, the customer information and the billing information of each of the plurality of stores in association with each other based on a result of the verification; receiving a settlement request including the customer information, the settlement request being input by a customer; calculating a total billed amount, in response to receipt of the settlement request, based on the billing information of each of the plurality of stores stored in association with the customer information included in the settlement request;
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “at least one memory”, “at least one processor”, “a storage unit”, and “a non-transitory computer readable storage medium”, represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “payment processing and settlement.”
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “payment processing and settlement” using computer technology (e.g., “a settlement system”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). 
Furthermore, the limitation of Claim 1, as drafted, and under its broadest reasonable interpretation, covers mental processes, using concepts which can be performed in the human mind, similar to evaluation, or by a human using a pen and paper” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “receiving customer information of a customer, wherein the customer information includes at least one of the customer's identification information ...; acquiring purchase information from a wherein the purchase information includes billing information …; receiving a settlement request including the customer information, …; calculating a total billed amount, in response to receipt of the settlement request, based on the billing information of each of the plurality of stores … in association with the customer information included in the settlement request; determining a billing content, based on the calculated total billed amount; and performing settlement processing, based on the billing content.” Nothing in the claim precludes these steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of a generic computer system, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, claim 1 recites an abstract idea. (See 2019 Revised Patent Subject Matter Eligibility Guidance).
Dependent claims 2-3 and 6-15 do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims further refine the abstract idea, “payment processing and settlement,” of the independent claims. The dependent claims recite an additional element, in claim 6 of a “biometric sensor,” which when analyzed individually and as an ordered combination with the other dependent claims do not amount to significantly more.  Claims 2-3 and 6-15 further use a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “payment processing and settlement.” In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea, “payment processing and settlement.”
Hence, claims 1-3 and 6-15 is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 6-15 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

New Matter Situations
Claim 1, lines 3-4; claim 14, lines 5-6; and claim 15, lines 4-5, recite “receiving … customer’s identification information and first biometric information associated with the customer”. The limitation “customer’s identification information and first biometric information” identifies subject matter not properly described in the application as filed as the limitation only appears in the claims portion of Applicant’s disclosure. As such, no support can be found in the specification for the claim limitations as Examiner is unable to find any customer’s identification information and first biometric information” in the specification. (See MPEP § 608.04)
Claim 1, line 6; claim 14, line 8; and claim 15, line 7, recite “acquiring … includes billing information and second biometric information”. The limitation “billing information and second biometric information” identifies subject matter not properly described in the application as filed as the limitation only appears in the claims portion of Applicant’s disclosure. As such, no support can be found in the specification for the claim limitations as Examiner is unable to find any recitation of “customer’s identification information and second biometric information” in the specification. (See MPEP § 608.04)
Claim 12, line 3, recites “acquiring first group identification information that …”. The limitation “first group identification information” identifies subject matter not properly described in the application as filed as the limitation only appears in the claims portion of Applicant’s disclosure. As such, no support can be found in the specification for the claim limitations as Examiner is unable to find any recitation of “first group identification information” in the specification. (See MPEP § 608.04)
Claim 12, line 8, recites “determining whether the second group identification information coincides …”. The limitation “second group identification information” identifies subject matter not properly described in the application as filed as the limitation only appears in the claims portion of Applicant’s disclosure. As such, no support can be found in the specification for the claim limitations as Examiner is unable to find any recitation of “second group identification information” in the specification. (See MPEP § 608.04)
Claim 12, line 11, recites “when the first and second group identification information coincide …” and claim 12, line 15, recites “when the first and second group identification information do not coincide …” The limitation “first and second group identification information” identifies subject matter not properly described in the application as filed as the limitation only appears in the claims portion of Applicant’s disclosure. As such, no support can be found in the specification for the claim limitations as Examiner is unable to find any recitation of “first and second group identification information” in the specification. (See MPEP § 608.04)

Written Description
Claim 1, line 2 recites “receiving customer information …;” line 5 recites “acquiring purchase information …”; line 7 recites “verifying the second biometric …;” line 9 recites “storing, a storage unit, …;” line 12 recites “receiving a settlement request …;” line 14 recites “calculating a total billed amount ...;” line 17 recites “determining a billing content ...;” and line 18 recites “performing
Claim 2, line 3 recites “acquiring determination material …;” line 4 recites “determining a temporary settlement upper limit amount …”; line 6 recites “associating the temporary settlement upper limit amount …;” line 8 recites “storing temporary settlement upper limit amount …;” and Page 3, line 1 recites “determining whether a total …;” However, the specification does not provide details on what the limitations, “acquiring, determining, associating, and storing”, comprise.  The computer/hardware and algorithms or steps/procedures taken to perform the function “acquiring, determining, associating, and storing” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. The specification does not disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed functions in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing.
Claim 3, line 2 recites “acquiring determination material …;” and lines 4-5 recites “a credibility point being calculated
Claim 9, line 2 recites “acquiring the purchase information …;” line 4 recites “storing the billed amount …”; line 6 recites “determining, as the billing content, …;” and Page 4, line 1 recites “billed amount information that is calculated for the selected …;” However, the specification does not provide details on what the limitations, “acquiring, storing, determining, and calculated”, comprise.  The computer/hardware and algorithms or steps/procedures taken to perform the function “acquiring, storing, determining, and calculated” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. The specification does not disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed functions in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing.
Claim 10, line 2 recites “changing the payment method information …;” claim 11, line 2 recites “performing the settlement processing …” However, the specification does not provide details on what the limitation, “changing and performing”, comprise.  The computer/hardware and algorithms or steps/procedures taken to perform the function “changing and performing” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. The specification does not disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed functions in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing.
Claim 12, line 3 recites “acquiring first group identification …;” line 6 recites “acquiring the purchase information …;” line 8 recites “determining whether the second group …;” line 12 recites “when the first and second group …, associating the billed amount lines 15-16 recite “when the first and second group …, performing error processing.” However, the specification does not provide details on what the limitations, “acquiring, determining, associating, and performing”, comprise.  The computer/hardware and algorithms or steps/procedures taken to perform the function “acquiring, determining, associating, and performing” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. The specification does not disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed functions in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing.
Claim 13, line 2 recites “acquiring the purchase information …;” line 4 recites “storing the billed amount …”; line 6 recites “calculating the total billed amount …” However, the specification does not provide details on what the limitations, “acquiring, storing, and calculating”, comprise.  The computer/hardware and algorithms or steps/procedures taken to perform the function “acquiring, storing, and calculating” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. The specification does not disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed functions in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing.
Claim 15, line 2 recites “set of instructions to cause a computer to execute operations …:” However, the specification does not provide details on how a set of unexecuted instructions cause a computer to execute operations to perform the claimed functions in sufficient detail 
An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 6-15 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Antecedent Basis
Claim 1 recites “receiving customer information of a customer …; …verifying … associated with the customer; …; receiving …, the settlement request being input by a customer; …” There is insufficient antecedent basis for this limitation in the claim. Examiner is unclear as if there are two different customers or is there only one customer for customer information and inputting the settlement request.  Examiner is proceeding as if the customers are the same customer for both claimed functional limitations. 
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed. See MPEP 2173.05(e).

Hybrid Claim
Claim 14 is the settlement system and claim 15 is the non-transitory computer-readable storage medium claim, yet both recite “receive (ing)…, the settlement request being input by a customer.” Claims directed to a product/system claim including actions performed by a person is improper. In “In re Katz Interactive Call Processing Patent Litigation,” the claims at issue covered a “system with an interface means for providing automated voice messages … to certain of said individual callers, wherein said certain of said individual callers digitally enter data.” 639 F.3d 1303, 1318 [97 USPQ2d 1737] (Fed. Cir. 2011). While Katz tried to distinguish IPXL Holdings on the ground that the term “wherein” does not signify a method step but instead defines a functional capability, the court disagreed, holding Katz's claims indefinite as they “create confusion as to when direct infringement occurs because they are directed both to systems and to actions performed by ‘individual callers.’ As in the instant case, claims 14 and 15 are directed to a system and a non-transitory computer-readable storage medium, respectively, and to actions performed by “a customer,” claims 14 and 15 are indefinite under or 35 U.S.C. § 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103







































The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, not withstanding, that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

























Claims 1, 6-8, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna et al (U. S. Patent Application Publication No. 20120268241 A1), herein referred to as Hanna, and in view of Grassadonia et al (U. S. Patent No. 9741026 B1), herein referred to as Grassadonia
Regarding claims 1, 14, and 15, Hanna discloses a processing method ([0004], [0008], and [0012]), comprising: 
receiving customer information of a customer, wherein the customer information includes at least one of the customer's identification information and first biometric information associated with the customer (FIG. 3, item 3408, and [0145] and [0149]-[0150]);
acquiring purchase information from a plurality of stores (FIG. 2D, 2E, and [0083]), wherein the purchase information includes billing information and second biometric information (FIG. 3, items 3410 and [0151]);
verifying the second biometric information included in the purchase information against the first biometric information associated with the customer (FIG. 3, item 3412 and [0152]-[0153]);
storing, in a storage unit, the customer information and the billing information of each of the plurality of stores in association with each other based on a result of the verification ([0154]); …
based on the billing information of each of the plurality of stores stored in association with the customer information included in the settlement request ([0083]); …
a settlement system (FIG. 1A, item 101, [0004] and [0014]-[0015]), comprising: 
at least one memory configured to store instructions (FIG. 1B, 1C, item 120, 122, [0059]-[0060]); and
at least one processor configured to execute the instructions to (FIG. 1B, 1C, item 121, and [0059]-[0060]); …
a non-transitory computer-readable storage medium storing a set of instructions to cause a computer to execute operations comprising ([0155]): 
Hanna does not specifically disclose, however, Grassadonia discloses receiving a settlement request including the customer information, the settlement request being input by a customer (FIG. 1, item 104, and [Column 5, lines 59-61], [Column 5, lines 66-57; and Column 6, lines 1-2]); 
calculating a total billed amount, in response to receipt of the settlement request (FIG. 1, item 104, and [Column 5, lines 59-61], [Column 5, lines 66-57; and Column 6, lines 1-2]), …
determining a billing content, based on the calculated total billed amount ([Column 12, lines 49-58]); and
performing settlement processing, based on the billing content ([Column 12, lines 65-67] and [Column 13, lines 1-6]). … 
output the billing content via a display or a speaker (FIG. 3, item 314, and [Column 14, lines 43-53]; FIG. 5A, item 501, 510, and [Column 15, lines 42-53]).
	Grassadonia discloses payment by use of identifier. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include payment by use of identifier, as in Grassadonia, to improve and/or enhance the technology of biometric chain of provenance, as in Hanna, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide systems and methods directed to providing or ensuring a biometric chain of provenance used for potential fraud in financial transactions by having the ability to track an individual not just between two transactions, but between 
Regarding claim 6, Hanna and Grassadonia disclose the limitations of claim 1. 
Hanna further discloses the processing method according to claim 1, wherein the biometric information is acquired by a biometric sensor (FIG. 34, item 3402 and [0136]). 
Regarding claim 7, Hanna and Grassadonia disclose the limitations of claim 1. 
Hanna further discloses the processing method according to claim 1, wherein the biometric information includes at least one of facial information, fingerprint information, voice information, iris information (FIG. 5, and [0007], [0107], [0136], and [0147]), and ear information.
Regarding claim 8, Grassadonia and Talbert disclose the limitations of claims 1 and 7. Hanna does not specifically disclose, however, Grassadonia does teach the processing method according to claim 7, wherein the facial information includes at least one of a facial image and a feature amount extracted from the facial image ([Column 4, lines 50-57]).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna et al (U. S. Patent Application Publication No. 20120268241 A1), herein referred to as Hanna, in view of Grassadonia et al (U. S. Patent No. 9741026 B1), herein referred to as Grassadonia, and in further view of Talbert et al (U. S. Patent Application Publication No. 20040078328 A1), herein referred to as Talbert.
Regarding claim 2, Hanna and Grassadonia disclose the limitations of claim 1. Hanna and Grassadonia do not disclose, however, Talbert discloses the processing method according to claim 1, further comprising: 
;
determining a temporary settlement upper limit amount of the customer, based on the determination material information ([0035] and [0041]); 
associating the temporary settlement upper limit amount with the customer information; storing the temporary settlement upper limit amount and the customer information (FIG. 6b, and [0035], [0041], [0065], and [0067]); and
determining whether a total of unsettled billed amounts is equal to or less than the temporary settlement upper limit amount (TABLE 5, and [0065]).
Talbert discloses completing a transaction between customer and a merchant. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include completing a transaction between customer and a merchant, as in Talbert; and to include payment by use of identifier, as in Grassadonia, to improve and/or enhance the technology of biometric chain of provenance, as in Hanna, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to overcome the shortcomings of each type of payment option, such as check, credit card, debit card, etc., when applied to remote purchases and to enhance transactional security of each type of payment option. Low transactional security in remote purchases leads to significant costs for consumers and merchants. A way to increase transactional security is to allow the merchant to provide a third party with sufficient information to collect on the consumer’s obligation to the merchant, thereby, allowing the third party to achieve economic and risk mitigation efficiency 
Regarding claim 3, Hanna and Grassadonia disclose the limitations of claim 1. Hanna, Grassadonia, and Talbert disclose the limitations of claim 2.
Hanna and Talbert do not specifically disclose, however, Grassadonia discloses the processing method according to claim 2, comprising: acquiring the determination material information that indicates at least one of credit card information registration, credit information about a registered credit card ([Column 3, lines 53-56]), a prepaid amount being previously charged, a balance of a point usable, a credibility point being calculated based on a past usage history, information indicating a travel content, and an account balance in a financial institution.
Grassadonia discloses payment by use of identifier. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include payment by use of identifier, as in Grassadonia; and to include completing a transaction between customer and a merchant, as in Talbert, to improve and/or enhance the technology of biometric chain of provenance, as in Hanna, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to make payment methods simple and easy to execute by providing a solution that balances the need for security with simplicity. Many online vendors and even some in-person vendors often require the customer to submit credentials and/or go through a complicated process. Also, to pay using an electronic payment account can be .

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna et al (U. S. Patent Application Publication No. 20120268241 A1), herein referred to as Hanna, in view of Grassadonia et al (U. S. Patent No. 9741026 B1), herein referred to as Grassadonia, and further in view of Nozaki et al (U. S. Patent Application Publication No. 20040059671 A1), herein referred to as Nozaki.
Regarding claim 9, Hanna and Grassadonia disclose the limitations of claim 1. Hanna and Grassadonia do not specifically disclose, however, Nozaki discloses the processing method according to claim 1, wherein acquiring the purchase information further includes acquiring payment method information indicating a selected payment method ([0042]);
storing the billed amount information and the payment method information in association with each other ([0186]); and
determining, as the billing content, the total billed amounts indicated by the billed amount information that is calculated for the selected payment method and is associated with the selected payment method ([0042]-[0043]).
Nozaki discloses a settlement processing and recording medium for recording the program. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a settlement processing and recording medium for recording the program, as in Nozaki; and to include payment by use of identifier, as in Grassadonia, to improve and/or enhance the technology of biometric chain of provenance, Hanna, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to simplify the complicated operations that a customer has to make by inputting from a cellular phone to execute a settlement process by providing a settlement processing apparatus capable of performing an easy settlement process. The simplicity or ease in the settlement process is achieved by having the cell phone, the checkout terminal or point of sale (POS) device, and the server seamlessly connected so as to transmit/receive the purchase data concerning the contents of the debt from the business transaction to rapidly be able to be settled by the customer.
Regarding claim 10, Hanna and Grassadonia disclose the limitations of claims 1 and 6. Hanna and Grassadonia do not specifically disclose, however, Nozaki discloses the processing method according to claim 6, further comprising changing the payment method information, based on a user input, before the settlement processing is performed ([0042]).
Nozaki discloses a settlement processing and recording medium for recording the program. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a settlement processing and recording medium for recording the program, as in Nozaki; and to include payment by use of identifier, as in Grassadonia, to improve and/or enhance the technology of biometric chain of provenance, as in Hanna, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to overcome the complicated operations that a customer has to make by 
Regarding claim 11, Hanna and Grassadonia disclose the limitations of claim 1. Hanna and Grassadonia do not specifically disclose, however, Nozaki discloses the processing method according to claim 1, comprising: performing the settlement processing using at least one of credit card information that has been previously registered, point information, and charged amount information that has been previously registered when a settlement period lapses without the settlement request being acquired ([0054]). 
Nozaki discloses a settlement processing and recording medium for recording the program. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a settlement processing and recording medium for recording the program, as in Nozaki; and to include payment by use of identifier, as in Grassadonia, to improve and/or enhance the technology of biometric chain of provenance, as in Hanna, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to overcome the complicated operations that a customer has to make by inputting from a cellular phone to execute a settlement process by providing a settlement processing apparatus capable of performing an easy settlement process. The simplicity or 
Regarding claim 12, Hanna and Grassadonia disclose the limitations of claim 1. Hanna and Grassadonia do not specifically disclose, however, Nozaki discloses the processing method according to claim 1, further comprising: 
acquiring first group identification information that identifies a group to which the plurality of stores belong, and storing the customer information and the first group identification information in association with each other (FIG. 3A, FIG. 3B and FIG. 3C, and [0062]);
acquiring the purchase information that further includes second group identification information (FIG. 3B, and [0064]);
determining whether the second group identification information coincides with the first group identification information (FIG. 3A, FIG. 3B and FIG. 3C, and [0046]); 
when the first and second group identification information coincide with each other, associating the billed amount information included in the acquired purchase information with the customer information included in the acquired purchase information (See Nozaki, FIG. 3A, FIG. 3B and FIG. 3C, and [0042] and [0046]),
and storing the billed amount information and the customer information ([0186]); and
when the first and second group identification information do not coincide with each other, performing error processing ([0065]).
Nozaki discloses a settlement processing and recording medium for recording the program. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a settlement processing and recording medium for recording the program, as in Nozaki; and to include payment by use of identifier, as in Grassadonia, to improve and/or enhance the technology of biometric chain of provenance, as in Hanna, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to overcome the complicated operations that a customer has to make by inputting from a cellular phone to execute a settlement process by providing a settlement processing apparatus capable of performing an easy settlement process. The simplicity or ease in the settlement process is achieved by having the cell phone, the checkout terminal or point of sale (POS) device, and the server seamlessly connected so as to transmit/receive the purchase data concerning the contents of the debt from the business transaction to rapidly be able to be settled by the customer.
Regarding claim 13, Hanna and Grassadonia disclose the limitations of claim 1. Hanna and Grassadonia do not specifically disclose, however, Nozaki discloses the processing method according to claim 1, comprising; 
acquiring the purchase information further including store identification information that identifies a store ([0064]);
storing the billed amount information and the store identification information in association with each other ([0064]); and
the total billed amounts for the store identification information, based on the purchase information having the settlement processing being completed (FIG. 3B and [0064]-[0065])
Nozaki discloses a settlement processing and recording medium for recording the program. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a settlement processing and recording medium for recording the program, as in Nozaki; and to include payment by use of identifier, as in Grassadonia, to improve and/or enhance the technology of biometric chain of provenance, as in Hanna, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to overcome the complicated operations that a customer has to make by inputting from a cellular phone to execute a settlement process by providing a settlement processing apparatus capable of performing an easy settlement process. The simplicity or ease in the settlement process is achieved by having the cell phone, the checkout terminal or point of sale (POS) device, and the server seamlessly connected so as to transmit/receive the purchase data concerning the contents of the debt from the business transaction to rapidly be able to be settled by the customer.

Conclusion
























The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhou et al (U. S. Patent Application Publication No. 20180374100 A1) – Settlement Method, Entrance Control Method, and Apparatus
Zhou recites a computer-implemented method that comprises: obtaining, by the settlement device, a biometric feature of the user; determining, by the settlement device, that the obtained biometric feature matches a stored biometric feature, wherein the stored biometric feature corresponds to an account identifier; and in response to determining that the obtained biometric feature matches the stored biometric feature, performing, by the settlement device, a settlement of an account associated with the account identifier that corresponds to the stored biometric feature. Zhou was not used as prior art as the cited references better taught the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN R CHISM whose telephone number is (571)272-5915.
The examiner can normally be reached on Monday-Friday 8:00 AM – 4:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for 

/STEVEN CHISM/
Examiner, Art Unit 3692
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692